DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figure 2 shows left and right skirts as both element (24).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification fails to discuss elements 42, 44, 46, 47, and 48 shown in the drawings.  
.
Appropriate correction is required.
Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Regarding claim 7, the phrase “sur face” in line 1 should be “surface”.
Regarding claim 8, the phrase “insulate” in line 1 should be “insulated”.
Regarding claim 11, the phrase “fight and left skirts” in line 1 should be “right and left skirts”.
Regarding claims 1-11, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See CFR 1.75(i).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said front wall” in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll et al. (US 2005/0262761).
In re. claim 1, Carroll teaches a thermal deck device for weed control (para [0001]) comprising: an enclosed deck (12) (fig. 1) having a top (16), bottom (below surface (16)), front (18) and rear ends (20) (para [0019]), and opposing right and left side skirts (22) said enclosed deck including a deck roof (16) located at the top thereof (fig. 1), said deck roof having upper and lower substantially planar surfaces (fig. 8); said right and left side skirts extending downwardly from said deck roof (figs. 1, 3), each of said right and left side skirts having an inner and outer surface (fig. 10); said enclosed deck being open at its bottom (via cutouts (134, 136)) (para [0032]); said front end of said enclosed deck having a front skirt with at least one opening located therein (front skirt opening shown in figure 2 for wheel (24)); said deck roof, front wall, and right and left side skirts forming a combustion chamber (136); a plurality of burners located within said combustion chamber (flame nozzles (76)) (fig. 10); and conduits (64, 66, 80) communicating said burners to a fuel source (84) (para [0026]) via a valve (90) (para [0027]).
In re. claim 2, Carroll teaches the thermal deck of claim 1 wherein said burners are located adjacent the rear end of said enclosed deck and within said combustion chamber (fig. 5).
In re. claim 5, Carroll teaches the thermal deck of claim 1 wherein said front skirt of said enclosed deck has an arched opening (fig. 2).

In re. claim 9, Carroll teaches the thermal deck of claim 1 including a wheeled chassis attached to said enclosed deck (when towed by a tractor with tow arm (32)) (para [0020]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guignard et al. (FR 2,793,415) in view of Wheeler (US 3,626,636).
In re. claim 1, Guignard teaches a thermal deck device for weed control comprising: an enclosed deck (1) (fig. 1) having a top, bottom, front and rear ends (fig. 1), and opposing right and left side skirts (9) said enclosed deck including a deck roof (11) located at the top thereof (fig. 1), said deck roof having upper and lower substantially planar surfaces (fig. 3); said right and left side skirts extending downwardly from said deck roof (fig. 2), each of said right and left side skirts having an inner and outer surface (fig. 2); said enclosed deck being open at its bottom (fig. 2); said front end of said enclosed deck with at least one opening located therein (pg. 2, ln. 60-62); said deck roof and right and left side skirts forming a combustion chamber (fig. 2); a plurality of burners (13) (fig. 4) located within said combustion chamber (pg. 2, ln. 65-66); and conduits (14) (fig. 4) communicating said burners to a fuel source (15) (pg. 2, ln. 71-74) via a valve (35) (pg. 3, ln. 107-109).
Guignard fails to disclose a front skirt with an opening.
Wheeler teaches a front skirt (30) with an opening (fig. 1).

In re. claim 3, Guignard as modified by Wheeler (see Guignard) teach the thermal deck of claim 2 wherein said burners are configured to direct their thermal output towards said front skirt of said enclosed deck (pg. 2, ln. 66-68).
In re. claim 4, Guignard as modified by Wheeler fail to disclose each of said burners has a longitudinal axis that is substantially parallel to said inner planar surface of said deck roof.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Guignard as modified by Wheeler to have said burner longitudinal axis substantially parallel to said inner planar surface of said deck roof, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)  Doing so allows the weeds to be subject to a flame immediately upon entry to the deck.
In re. claim 7, Guignard as modified by Wheeler (see Guignard) teach the thermal deck of claim 1 wherein said lower planar surface of said deck roof and the inner surfaces of said right and left side skirts are insulated (pg. 3, ln. 80).
In re. claim 8, Guignard as modified by Wheeler (see Guignard) teach the thermal deck of claim 7 wherein each of said insulated surfaces includes a metal covering (21) configured to hold said insulation in place and provide radiant heating during operation (pg. 3, ln. 80-82).
.	

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guignard in view of White et al. (US 600,106).

In re. claim 11, Guignard teaches a thermal deck device for weed control comprising: a chassis (wheel (3) support) (fig. 2) including a rotatable wheel (3) located adjacent each end (fig. 2); an enclosed deck (1) supported by said chassis and located above said wheels (fig. 1), said enclosed deck having a top, bottom, front and rear ends, and opposing right and left side skirts (9) (fig. 1); said enclosed deck including a deck roof (11) located at the top thereof (fig. 2), said deck roof having upper and lower substantially planar surfaces (fig. 3); a propane tank (15) removably attached to said upper planar surface of said enclosed deck (via removal from cradle (16)); a handle (6) structure attached to the upper planar surface of said enclosed deck adjacent its rear end (fig. 1); a plurality of propane burners (13) (fig. 4) located within said enclosed deck (pg. 2, ln. 65-66); and conduits (14) (fig. 4) communicating said propane tank with said propane burners via a valve (35) (pg. 3, ln. 107-109) located on said handle (via switch (27)) (pg. 3, ln. 94-96) (fig. 1).
Guignard fails to disclose an axle means; the deck is suspended from said chassis and located between said wheels.
White teaches an axle means (B); and a deck (hood or cover) (pg. 1, ln. 61-63) is suspended from a chassis (A) and located between said wheels (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Guignard to incorporate the teachings of White to have an axle means and a deck suspended from said chassis and located between said wheels, since .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647